Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Carter on January 11, 2022.

The application has been amended as follows: 

	The Claims:
	In claim 1, line 14, delete “about”.
	In claim 60, line 8, delete “comprises” and insert – is --.
	In claim 65, line 14, delete “about”.
	In claim 72, line 8, delete “comprises” and insert – is --.
In claim 75, line 13, delete “about”.  
In the second claim numbered “78.”, delete “78.” and insert – 79. --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

None of the references of record, alone or in combination, teach or suggest a composition having a pH of no more than 1 and consisting of a specific mixture of a glycine betaine ester, hydrochloric acid, guar gum, an aliphatic alcohol, methanesulfonic acid and/or a salt thereof, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Accordingly, since the prior art of record fails to teach or suggest such a composition as recited by the instant claims, the instant claims are deemed allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/Januray 13, 2022